Citation Nr: 1137345	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the residuals of cold injury to the nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the issue on appeal in May 2011 and remanded the issue for further development at that time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's record does not contain a current diagnosis for a disorder of the nose.

2.  Any current disorder of the nose did not have its onset in or is otherwise attributable to service.  


CONCLUSION OF LAW

Any current disorder of the nose was not incurred in or aggravated by active service, to include exposure to the cold.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in December 2009, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter also provided information with regard to the assignment of disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a May 2011 Board request, a supplemental VA opinion, as to the nature and etiology of the Veteran's claimed disorder, was provided in June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion obtained in this case is adequate, as the examiner provided a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran contends that he was exposed to extremely cold weather during active service in Korea, and that he experiences recurrent frostbite symptoms to the nose.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  

Turning to the Veteran's period of active service, he was diagnosed with folliculitis of the face in July 1953.  Service treatment records are silent as to any complaints, diagnosis, or treatment for residuals of cold exposure.  On separation in July 1954, head, face, neck, and scalp were "Normal," and the examination was negative for any disorder of the skin or nose, to include as residual to exposure to the cold.  At that time, the Veteran checked "No" to ear, nose, or throat trouble.  

Post-service, the Veteran was afforded a VA cold injury protocol examination in March 2006.  The Veteran reported residuals from exposure to the cold during his period of active service, to include frostbite of the bilateral legs, hands, fingers, feet, ears, and his nose.  He stated that, at the time of the injury, he was 18 years old and in the mountains of Korea.  The temperature was as low as -25 degrees Fahrenheit, and he was out for weeks without protection from the elements.  He recalled pain and a constant ache, numbness and tingling, grey skin, and blisters.  At the time of the examination, the Veteran lived in Minnesota and reported exquisite sensation to cold in his feet, as well as numbness and paresthesias.  He denied excessive sweating, any disturbances of toenails or fingernails, or instances of skin cancer.  He did report joint stiffness and pain, as well as swelling in his feet and pain with walking.  The examiner noted that the Veteran had previously lived in warmer climates.

On examination, there was no evidence of peeling ear tips or scarred areas.  Bronzing of the legs was present, consistent with edema.  Ultimately, the Veteran was diagnosed with peripheral neuropathy with loss of sensation and degenerative changes at least as likely as not secondary to cold injures of the lower extremities, as well as the bilateral hands.  However, the Veteran's nose was not discussed at that time.  See VA examination report, March 2006.

An additional VA cold injury protocol examination was conducted in April 2008.  The Veteran provided a similar report of inservice cold exposure.  During this examination, his upper extremities and ears were examined, and he was diagnosed with a cold injury in the hands as well as frostbite of the ears.  Again, the Veteran's nose was not addressed during the examination.  See VA examination report, April 2008.

The Veteran was afforded a VA examination to address his nose in April 2010.  He reported suffering frostbite to his face approximately 20 times during service, and that the skin on his nose would turn grey.  He did not receive medical evaluation or treatment at any time, instead self-treating by rubbing the area with snow.  He further stated that, post-service, he had no medical evaluation or treatment for frostbite residuals to the head and face.  

On examination, the skin of the face and head, to include the nose, was entirely normal for the Veteran's age.  There was no evidence of residual frostbite injury, lesions, discoloration, or tissue loss.  The nose was entirely non-painful and had an entirely normal appearance.  There was no scarring, disfigurement, or acne.  There was no clinical objective evidence of frostbite to the nose, nor any diagnosable disease or pathology.  See VA examination report, April 2010.

Following the receipt of photographs from the Veteran, demonstrating redness and bumps on the face and nose, the Board remanded his claim for an additional VA medical opinion in May 2011.  Subsequently, an additional VA examination was provided in June 2011.  At that time, the Veteran offered a similar inservice history of frostbite to the nose from January 1951 to April 1951.  The examiner noted that the Veteran's service treatment records were silent as to any diagnosis of frostbite to the nose.  

On examination, there was no scarring, disfigurement, acne, or any other noted defects to the nose.  The Veteran was diagnosed with superficial frostbite of the nose, resolved, without residual.  While two instances of treatment of the nose and face occurred during his period of active service, there were no records of treatment for frostbite.  Further, there was no current pathological disorder of the nose attributable to frostbite.  Had frostbite residuals been present, the examiner stated that some type of inservice documentation would have been available.  As such, the Veteran more likely than not sustained superficial frostbite while in the military which had completely resolved with no residuals.  As to the Veteran's photographs, and the current appearance of his skin, the examiner stated that this was not due to frostbite, but rather some other skin condition for which she did not have a diagnosis.  The skin features resembled rosacea (not a result of a cold injury).  It was further noted that residuals of frostbite are often manifested by hypersensitivity to the cold and chronic paresthesias and numbness.  However, the Veteran denied these symptoms, noting cold sensitivity only after moving to Minnesota.  As such, this was not consistent with a condition of hypersensitivity, since hypersensitivity to cold should manifest whether a person is in a cold environment or not, and should be present also in cold buildings.  See VA examination report, June 2011.

The Board has also given careful review to the Veteran's statements of record in support of his claim.  As to the assertions of the Veteran that his nose symptoms had their onset during active service, as a result of exposure to the cold, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service nose pain, exposure to cold, and other frostbite symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical evidence for frostbite, or a diagnosis of any other related nose disorder at any time following service weighs the evidence against a finding that any current disorder was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

Further, the Board notes that the Veteran has been not shown to be competent to diagnose a condition or to determine the etiology of any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, without a current diagnosis a disorder of the nose, the Veteran lacks the evidence necessary to substantiate a claim for service connection for this disorder.  As such, Hickson element 1 has not been met and the claim fails on this basis alone.

In sum, the competent evidence does not establish that the Veteran has a current diagnosis of a nose disorder, or that any inservice occurrence of superficial frostbite is demonstrated by any current residuals.  While photos submitted by the Veteran may represent a diagnosis of rosacea, according to the June 2011 examiner, the record lacks any actual diagnosis of a nose disorder, much less a disorder which is  etiologically-related to service, to include exposure to the cold.  As the most competent and probative medical evidence of record fails to link any current diagnosis of a nose disorder to his period of active duty, the Veteran's claim for service connection must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for the residuals of a cold injury to the nose is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


